DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a drive unit, a display control unit, a drive control unit introduced in claims 1 and 19; an execution unit introduced in claim 6; a detection unit introduced in claim 15; a receiving unit introduced in claim 16. Every term that is referred to as a “member”, “unit”, or “portion” to execute a function without sufficient structure, is being considered a generic placeholder reciting a means-plus-function limitation under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the operation of the second button" in the third line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination over prior art, this limitation are interpreted as any operation of the second button.
Claim 8 recites the limitation "the copy function" in the second line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination over prior art, these limitation is interpreted as the copy function of claim 7.
Claim 17 recites the limitation "the print function" in the sixth line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over prior art, this limitation are interpreted as any print function.
Claim 18 recites the limitation "the scan function" in the sixth line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination over prior art, this limitation are interpreted as any scan function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba et al. in US 2012/0204046.
Baba et al. teach:
(claim 1)	An image forming apparatus capable of executing at least a first function and a second function (COPY, SCAN, FAX, PRINT functions are disclosed), comprising: 
a drive unit configured to be driven to execute the first function (e.g. 260); 
a display control unit (main controller 200, UI control circuit) configured to cause a display un t (216) to display a screen including at least a first button (e.g. COPY or PRINT) for selecting the first function and a second button (e.g. SCAN or FAX) for selecting the second function without the drive unit being driven in response to detection of a first return factor (e.g. human presence detection, power-saving cancellation button activated); and 
a drive control unit (main controller 200, power-supply control circuit 252) configured to control the drive unit to be driven in response to an operation on the first button displayed on the screen.

(claim 2)	The image forming apparatus according to claim 1, further comprising: a drive unit configured to be driven to execute the second function (e.g. 258, 264), wherein the drive control unit controls the drive unit to be driven to execute the second function in response to an operation on the second button displayed on the screen (power-supply selection signal is sent to switches 268 or 274 according to user selection).

(claim 3)	The image forming apparatus according to claim 1, wherein the drive unit is not driven in response to the operation on the second button displayed on the screen (image forming section is not driven when SCAN or FAX buttons is selected).

(claim 4)	The image forming apparatus according to claim 1, wherein the drive control unit controls the drive unit to be driven such that the first function is usable in response to the operation on the first button displayed on the screen (controller 200 enables power-supply to the image forming section 260 when COPY or PRINT button is selected).

(claim 5)	The image forming apparatus according to claim 1, wherein the first function is not executed in response to the operation on the first button displayed on the screen (Fig.12; [0170, 0182-0183]).

(claim 6)	The image forming apparatus according to claim 1, further comprising: an execution unit (image forming section 240, Fig.3) configured to execute the first function in response to reception of a start instruction to start execution of a function.

(claim 7)	The image forming apparatus according to claim 1, wherein the first button is a copy button for selecting a copy function, and wherein the drive control unit controls the drive unit to be driven to execute the copy function in response to an operation on the copy button displayed on the screen [0088, 0119, 0145, 0176].

(claim 8)	The image forming apparatus according to claim 1, wherein the drive unit that executes the copy function is a printer drive unit configured to execute a print function and a scanner drive unit configured to execute a scan function (Fig.4, [0058-0059, 0063, 0176]).

(claim 9)	The image forming apparatus according to claim 1, wherein the first button is a print button for selecting a print function, and wherein the drive control unit controls the drive unit to be driven to execute the print function in response to an operation on the print button displayed on the screen [0119, 0175].

(claim 10)	The image forming apparatus according to claim 9, wherein the second button is a scan button for selecting a scan function, and wherein the drive control unit controls the drive unit to be driven to execute the scan function in response to an operation on the scan button displayed on the screen (Fig.12; [0119, 0174]).

(claim 11). The image forming apparatus according to claim 10, wherein the drive unit is not driven to execute the print function in response to the operation on the scan button displayed on the screen (Fig.12, [0174-0175]).

(claim 12)	The image forming apparatus according to claim 9, wherein the second button is a facsimile button for selecting a facsimile function, and wherein the drive control unit controls the drive unit to be driven to execute the facsimile function in response to an operation on the facsimile button displayed on the screen (Fig.12; [0119, 0174-0175]).

(claim 13)	The image forming apparatus according to claim 12, wherein the drive unit is not driven to execute the print function in response to the operating on the facsimile button displayed on the screen [0174-0175].

(claim 14)	The image forming apparatus according to claim 12, wherein the drive unit to execute the facsimile function is the drive unit to execute the scan function (Fig.3: image reading section 238, Fig.4: power supply section 258).

(claim 15)	The image forming apparatus according to claim 1, further comprising: a detection unit (Fig.3:28, 30) configured to detect a person, wherein the detection of the first return factor is detection of a person by the detection unit [0047, 0072].

(claim 16)	The image forming apparatus according to claim 1, further comprising: a receiving unit configured to receive a user operation for returning the image forming apparatus from a power-saving state, wherein the detection of the first return factor is reception of the user operation by the receiving unit.

Regarding claims 19 and 20, Baba et al. teach the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al., as applied to claim 1 above, and further in view of US 5,546,161 to Sakai et al..
Regarding claim 17, Baba et al. teach the image forming apparatus according to claim 1, but appears silent about a sheet detection sensor as claimed.  Sakai et al. disclose when a control circuit that receives the detection signal from a recording sheet detector (102) to detect a sheet set on a manual sheet supply tray, it turns ON a main power source via a main power source ON/OFF circuit (col. 2 lines 47-55).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Baba et al. to further comprise: a sheet detection sensor configured to detect a sheet on which an image is to be formed, wherein the drive control unit controls the drive unit to be driven to execute a print function in response to detection of a sheet by the sheet detection sensor, as suggested by Sakai’s disclosure, for at least the purpose of enabling additional capabilities to awaken the apparatus in preparation to printing.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al., as applied to claim 1 above, and further in view of Harasawa in US 2011/0228303.
	Regarding Claim 18, Baba et al. teach the image forming apparatus according to claim 1, but do not suggest a document detection sensor as claimed.  Harasawa discloses an image forming apparatus including a scanner sensor (25); power source switch units are controlled according to the detection signal form the sensor (Fig.6; [0087-0090, 0122]). It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Baba et al. to further comprise: a document detection sensor 102 configured to detect a document from which an image is to be read, wherein the drive control unit controls the drive unit to be driven to execute the scan function (in order to copy) in response to detection of a document by the document detection sensor, as suggested by Harasawa, for at least the purpose of enabling power saving modes according to a selected operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arlene Heredia/Primary Examiner, Art Unit 2852